Citation Nr: 0528487	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  04-27 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a left knee shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1944 to April 
1946.

Historically, although appellant expressed timely 
disagreement with a November 1989 rating decision, which, in 
part, denied service connection for residuals of a left knee 
shell fragment wound, after a Statement of the Case was 
issued on said issue, he did not file a timely Substantive 
Appeal therewith.  That November 1989 RO denial represents 
the last final decision with regard to said service 
connection issue.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  See also 38 U.S.C.A. § 7105 (West 2002) and 38 
C.F.R. §§ 20.200, 20.202, 20.204, and 20.302(b) (2004) (an 
appeal consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal).  In general, 
rating decisions that are not timely appealed are final. See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 letter determination by the 
Indianapolis, Indiana, Regional Office (RO), which denied the 
veteran's request to reopen a claim for service connection 
for residuals of a left knee shell fragment wound.  
Thereafter, in a June 2004 rating decision, the RO found new 
and material evidence had been received to reopen the claim, 
but denied the reopened claim on the merits.  Nevertheless, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is obliged to determine in 
the first instance whether there is new and material evidence 
to reopen the claim, regardless of the RO's action.  Barnett 
v. Brown, 8 Vet. App. 1 (1995).  Accordingly, the issue is as 
characterized on the title page of this decision.  

In December 2004, a RO hearing was held.  In April 2005, a 
Travel Board hearing was held before the undersigned Board 
Member/Veterans Law Judge.

The reopened claim of entitlement to service connection for 
residuals of a left knee shell fragment wound is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  An unappealed RO determination in November 1989 denied 
entitlement to service connection for residuals of a left 
knee shell fragment wound.

2.  Evidence received since the November 1989 RO prior final 
denial, considered in conjunction with the record as a whole, 
is new, and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for residuals 
of a left knee shell fragment wound.


CONCLUSIONS OF LAW

1. The RO's decision of November 1989, which denied service 
connection for residuals of a left knee shell fragment wound, 
is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2004).

2. The evidence received since the November 1989 RO decision 
is new and material, and the claim for service connection for 
residuals of a left knee shell fragment wound is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Notice

VA satisfied its duty to notify by means of August 2003 and 
July 2004 letters from the agency of original jurisdiction 
(AOJ) to the appellant.  The letters informed the appellant 
of what information and evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the June 2004 Statement of 
the Case included such notice as it contained the provisions 
of 38 C.F.R. § 3.159(b).  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records are of record, and reports of post 
service VA and private treatment and examination have been 
obtained.  The veteran has also provided testimony at 
hearings on appeal, including before the undersigned Veterans 
Law Judge.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal and 
he has done so.  There is no indication that there exists any 
additional evidence which has a bearing on the veteran's 
claim which has not been obtained. 

	I. New and material evidence

Finality

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA. 38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002).  The veteran's request to reopen the claim for 
service connection for residuals of a left knee shell 
fragment wound was received in June 2003.  The provisions of 
38 C.F.R. § 3.156, which define new and material evidence, 
were changed in 2001, but only as to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45630 (Aug. 29, 2001).  As 
such, the revised provisions of 38 C.F.R. § 3.156 are for 
consideration in this appeal.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re- 
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for a residuals of a left 
knee shell fragment wound is the RO's determination of 
November 1989.  Therefore, the Board must review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  In order to do so, the Board will 
separately describe the evidence that was of record at the 
time of the prior denial, and the evidence presented 
subsequently.  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service, or 
for aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The "old" evidence"

The service medical records are negative for any complaints 
or findings relative to a shell fragment wound of the left 
knee.  Service medical records reveal the veteran sustained a 
fragment wound to the left chest on March 5, 1945 by enemy 
action at Iwo Jima.  On examination for separation from 
service, in April 1946, it was noted as medical history that 
the veteran had sustained a fragment wound to the left chest.  
No mention was made of a shell fragment wound of the left 
knee.  No abnormality of the left knee was noted on physical 
examination of the extremities at that time.

On initial VA examination subsequent to service, in January 
1964, when the veteran was examined for the left chest shell 
fragment wound residuals, he reported that he had incurred a 
number of other shrapnel wounds, including of the left ear, 
and had had small foreign bodies work out of the right hand 
and left knee.  The examiner noted there were no positive 
findings in this regard on the current examination.  It was 
noted the veteran was in a full body cast on examination.

The veteran was again examined by the VA in September 1989.  
The veteran reported he had sustained a shrapnel fragment 
wound also of the left knee at Iwo Jima in 1945.  He 
indicated he had not received debridement at that time.  He 
reported that, for years, he could tell there was something 
in the knee secondary to pain on kneeling.  The veteran 
reported that two years prior to the current examination, he 
had developed severe patellar pain with an infection, and 
stated a small piece of shrapnel, smaller than a BB, worked 
out.  He indicated the infection cleared on its own, without 
complication, and that he had received no medical evaluation.  
He complained of current dull achy joint pain.  Current 
physical examination of the left knee revealed a noticeable 
pinpoint blue hyperpigmented spot over the patella which was 
nontender.  There was no gross deformity of the left knee 
joint, or effusion.  X-ray examination of the left knee 
revealed a nonunion fracture of the anterior tibial tubercle.  

The additional evidence

The additional evidence received subsequent to the November 
1989 RO denial includes duplicate copies of service medical 
and personnel reports, previously of record at the time of 
the November 1989 RO denial, including a report of a left 
chest shrapnel injury in service.  The additional evidence 
also includes VA outpatient treatment reports reflecting 
clinical treatment from September 2002 to April 2005, and a 
report of VA examination in December 2003 when it was noted 
that a left knee shrapnel scar could not be detected.  The 
diagnoses included history of shrapnel would of the left 
knee, x-ray shows no shrapnel and age-related degenerative 
changes.  

The additional evidence also includes private medical records 
dated from April 1999 to March 2004.  When seen in April 
1999, it was reported that the veteran had had pain in his 
left knee since about October 1998 when he stepped in a hole 
and injured his knee.  The impression was possible torn 
meniscus of the left knee.  In November 1998, when seen on 
follow-up for left knee injury, the assessment was healed 
sprain of the left knee.  In June 1999, the veteran underwent 
arthroscopy of the left knee with partial left lateral 
meniscectomy, debridement of anterior cruciate ligament, and 
debridement of left lateral tibial plateau.  The post 
operative diagnosis was internal derangement of the left knee 
with tear of anterior cruciate ligament and degenerative 
changes of the left lateral tibial plateau and degenerative 
meniscal tear of left lateral meniscus.  

During a December 2004 RO hearing, the appellant testified 
that right after the piece of shrapnel worked its way out of 
his knee on or about 1987, he sought treatment at the 
Louisville VA Medical Center.  (Transcript (T.) at page 6.)

The veteran provided written statements, and testimony at a 
hearing before the undersigned in April 2005 wherein he 
repeated contentions that he had sustained left knee shrapnel 
injury in service, and expressed his belief that subsequent 
falls were due to his leg giving out as a result of the 
shrapnel injury.

In July 2005, the appellant's representative submitted a May 
2005 private medical record, wherein in response to a 
question from the veteran as to whether the left knee 
shrapnel wound had anything to do with his left knee problem, 
a physician opined, in essence, that left knee pain was 
related to the shrapnel wound.  

Analysis

The evidence of record at the time of the prior final denial 
in November 1989 included the veteran's statement that he had 
sustained a left knee shrapnel wound in service while in 
combat activity with the enemy in 1945 at Iwo Jima.  The 
record at the time of the November 1989 RO denial established 
that the veteran had engaged in combat activity with the 
enemy in 1945 at Iwo Jima.  As such, the evidence of record 
at the time of the November 1989 RO decision was sufficient 
to concede the incurrence of a left knee shrapnel wound in 
service.  Indeed, on VA examination in January 1964, prior to 
any claim for VA benefits for residuals of a left knee 
shrapnel wound, the veteran reported he had received 
additional fragment wounds in service, including involving 
the left knee.  However, the evidence of record at the time 
of the prior final November 1989 RO denial did not contain 
competent clinical evidence of current residuals of the left 
knee fragment wound.  Physical examination of the left knee 
in September 1989 revealed a noticeable pinpoint blue 
hyperpigmented spot over the patella which was nontender.  
There was no gross deformity of the left knee joint, or 
effusion.  X-ray examination of the left knee revealed a 
nonunion fracture of the anterior tibial tubercle, however, 
this was not attributed to the left knee shrapnel wound.  

What was missing at the time of the November 1989 RO denial, 
the absence of a nexus between any current left knee 
disability and a left knee shrapnel wound in service, has 
been addressed by the additional evidence, considered in 
conjunction with the record as a whole.  As noted above, the 
additional evidence contains a May 2005 clinical opinion 
relating current left knee pain to the left knee shrapnel 
wound injury in service.  This evidence is new as it was not 
previously of record at the time of the prior final November 
1989 denial.  Moreover, it is material, as it relates to the 
basis for the prior final denial.  The additional evidence, 
considered in conjunction with the record as a whole, 
provides a clinical finding suggesting that current left knee 
pain is related to the left knee shrapnel wound in service.  
As such, the deficiency noted as the basis for the prior 
final denial has been addressed.  In this regard, the Board 
notes that the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The Board 
concludes, therefore, that the additional evidence is new and 
material, and the claim for service connection for residuals 
of a shell fragment wound of the left knee on a direct 
incurrence basis is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of a left knee shell 
fragment wound is reopened, and the appeal, to this extent, 
is granted.


REMAND

The VA has conceded that the veteran sustained a shell 
fragment wound to the left knee in service.  

As noted above, during a December 2004 RO hearing, the 
appellant testified that right after the piece of shrapnel 
worked its way out of his knee on or about 1987, he sought 
treatment at the Louisville VA Medical Center.  However, it 
is unclear whether the RO specifically has attempted to 
obtain such records.  Such records might be particularly 
probative regarding the nature and extent of the alleged 
shrapnel wound in question.  

Additionally, more recently, appellant's representative in 
July 2005 submitted to the RO a May 2005 private medical 
record, wherein in response to a question by the veteran as 
to whether the left knee shrapnel wound had anything to do 
with his left knee problem, a physician opined, in essence, 
that left knee pain was related to the shrapnel wound.  The 
record does not reflect that the RO has adjudicated the issue 
on appeal with consideration of this additional evidence.  No 
waiver of originating agency jurisdiction accompanied that 
record.  See 38 C.F.R. § 19.37 (2004).  

It also appears that although the appellant reportedly 
received post-service treatment from "J. I. S.", M.D., and 
after his death, his medical practice was transferred to "H. 
A. F., Jr.", M.D..  It is unclear whether the RO has 
specifically sought any of the deceased physician's relevant 
records that may be in the latter physician's custody.  
Assuming such records may exist, they would be particularly 
probative as to whether appellant had any left knee 
disability more proximate to the alleged in-service wound to 
that knee in question.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the 
appellant and request him to provide 
any relevant VA and non-VA clinical 
records pertaining to any left knee 
treatment, particularly during the 
period between 1946 service 
discharge and the mid-1980's, not 
presently associated with the claims 
folder, in his possession, as well 
as the complete names and addresses 
of any physicians or medical 
facilities which had provided such 
treatment.  All available, actual 
clinical records (as distinguished 
from physicians' statements based 
upon recollections of previous 
treatment), to the extent such 
records are not presently associated 
with the claims folder, should be 
obtained by the RO from the 
specified health care providers, 
including, but not limited to, those 
from the Louisville VA Medical 
Center pertaining to left knee 
treatment on or about 1986-1987 
immediately after a piece of 
shrapnel allegedly worked its way 
out of his left knee; and any 
relevant records of J. I. S.", 
M.D., that may be in the custody of 
"H. A. F., Jr.", M.D.  Appellant 
should be requested to sign and 
submit appropriate consent forms to 
release private medical reports, if 
any, to the VA.  Any records 
obtained should be associated with 
the claims folder.  

2.  The RO should arrange for 
appropriate VA examination to 
determine whether appellant in fact 
has any current chronic residuals of 
a left knee shell fragment wound.  
The examiner should review the 
claims folder (including relevant 
history, complaints, findings, and 
diagnoses as recorded in the 
pertinent records), examine 
appellant, and express an opinion as 
to the following question:  

Is it as likely as not (i.e., is 
there at least a 50 percent 
probability) that there are any 
ascertainable residuals of an in-
service left knee shell fragment 
wound, and, if so, what are they?  
If the answer is in the negative, 
this should be specifically stated 
for the record.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report.  

3.  The RO should review all 
additional evidence and adjudicate 
the reopened claim of entitlement to 
service connection for residuals of 
a left knee shell fragment wound.  
If the benefit sought is not 
granted, the case should be returned 
to the Board for further appellate 
consideration, after compliance with 
appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case.  

No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

